 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:16-MJ-00027-BAM

12                                 Plaintiff,             UNITED STATES’ MOTION TO DISMISS AND
                                                          ORDER
13                          v.

14   CARLOS GUSTAVO TERAN-MIRANDA,

15                                Defendant.

16

17          Pursuant to the request of the investigative agency, the United States of America, by and through

18 its undersigned counsel, hereby moves for dismissal without prejudice of the above-captioned matter.

19          Specifically, the Federal Bureau of Investigation (FBI) is the investigative agency that sought the

20 UFAP complaint in this matter to assist the state investigative agency which initiated the underlying

21 criminal prosecution that forms the basis of the UFAP complaint in this matter. The FBI has requested

22 dismissal of this case, because the state agency no longer seeks federal assistance in the apprehension of

23 the defendant.

24          It is also requested that the arrest warrant that issued herein be recalled.

25    Dated: October 1, 2018                                 McGREGOR W. SCOTT
                                                             United States Attorney
26
                                                       By: /s/ KAREN A. ESCOBAR
27                                                         KAREN A. ESCOBAR
                                                           Assistant United States Attorney
28


      MOTION TO DISMISS AND PROPOSED ORDER
30
 1

 2                                              ORDER

 3
          Having considered the foregoing,
 4
          The above-captioned matter is hereby dismissed without prejudice.
 5

 6 IT IS SO ORDERED.

 7
      Dated:     October 1, 2018                      /s/ Lawrence J. O’Neill _____
 8                                            UNITED STATES CHIEF DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     MOTION TO DISMISS AND PROPOSED ORDER
30
